Opinion per Curiam. The action of the court in dismissing the bill for want of equity amounts to a demurrer to the evidence, and therefore the question is whether the proof sustains the averments of the bill and warrants the granting of the relief prayed. The evidence tends to prove that against her wishes and her request to the husband, he suffered the mother-in-law to control the household affairs absolutely; but there is no evidence showing that after she left him she ever saw him or was refused admittance by him. The day after she left he wrote her to return. She replied that she would no longer live with the mother-in-law, but would live with him and his daughter as soon as he got a home for them, and in the meantime they might live in her house. Thus matters stood until the bill was filed, and thus remain. The evidence presents no serious controversy between these parties, nor any direct attempt by him to drive her away, nor any conduct upon his part that would necessarily • render her miserable. We have no sympathy with that which tends to cheapen the marriage relation, or which enables the parties easily to throw off its responsibilities. After a careful examination of this record, we are satisfied that appellant has not made out a case for separate maintenance. The motion to dismiss the ease because a freehold is involved which motion was reserved to the hearing, is denied because a freehold is not directly involved. The decree of the Superior Court is affirmed.